679 So.2d 892 (1996)
John BECKLES, Appellant,
v.
The STATE of Florida, Appellee.
No. 96-965.
District Court of Appeal of Florida, Third District.
October 2, 1996.
Jerrard B. Cutrone, Miami, for appellant.
Robert A. Butterworth, Attorney General and Sylvie Perez Posner, Assistant Attorney General, for appellee.
Before SCHWARTZ, C.J., and COPE and FLETCHER, JJ.

CONFESSION OF ERROR
PER CURIAM.
In taking Beckles's nolo plea, the trial court did not, as Florida Rule of Criminal Procedure 3.172(c)(8) requires, advise him that he would be subject to deportation. In fact, he was taken into I.N.S. custody as a result of the ensuing conviction. The state concedes, therefore, and we agree that his present application for coram nobis relief and to withdraw the plea was erroneously denied. See Spencer v. State, 608 So.2d 551 (Fla. 4th DCA 1992); Marriott v. State, 605 So.2d 985 (Fla. 4th DCA 1992); De Abreu v. State, 593 So.2d 233 (Fla. 1st DCA 1991), review dismissed, 613 So.2d 453 (Fla.1993).
Accordingly, the order below is reversed and the cause remanded with directions to permit the defendant to withdraw the plea and to proceed to trial.